12DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/9/21 have been fully considered but they are only partially persuasive. Applicant argues that Nohara does not teach a support ring portion placed such that the parting line in the mold is located therein. The examiner does not agree, the segment of the mold the examiner refers includes a molding portion that forms a structure analogous to the support ring. While this segment of the product formed by this portion of the mold is partially layered over with additional material later in the process, this does not negate the structure of the mold itself. Moreover, part of this section of the mold does indeed become a support ring in the end product. The examiner is convinced by applicant’s arguments in regards to Kim, that one of ordinary skill in the art would not apply the shape of the tamper band area of Kim to the support ring portion of Nohara. However, the 2 lip and concavity portion is taught by a newly discovered reference and Kim is utilized only for its teaching of rounding portions in order to minimize volume/material.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Claim 1 recites “the trunk support portion having a rounded first lip, a rounded second lip opposite the first lip, and a rounded concavity therebetween.” The examiner believes the trunk support portion refers to a portion of the mold, the “concavity” referring to the portion 16 in Fig 1A and 11A, the mold surface is clearly convex here though it forms a concave structure in the end product.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 4646925) in view of Kim (US 2019/0118989) and Covi (US 2020/0140183).
As to claim 1, Nohara teaches an injection molding mold for use in molding a preform [abstract, col 3 line 30-34, Fig 2], comprising: an injection cavity mold (23a, 23b); a lip mold (22a, 22b) to be superimposed on the injection molding mold [col 4 line 20-39]; and an injection core mold (21) to be placed inside the lip mold (22a, 22b) and the injection cavity mold (23a, 23b), wherein a support ring molding portion is provided at a position corresponding to a parting line where the injection cavity mold and the lip mold are superimposed on each other (the area of (22a, 22b) corresponding to 20), the support ring molding portion being spaced to form a support ring which projects outwardly from a neck portion of the preform (outermost segment and recessed segment) [Fig 4], and a trunk support portion configured to support a preform trunk portion at a time of releasing the preform in a non-contact manner is formed on an outer end inner surface portion of the support ring molding portion positioned on a side of the lip mold on an outer end region in the widthwise direction (the area of (22a, 22b) corresponding to 20 that juts into the mold cavity) to form a recess in an outer end surface of the support ring [col 4 line 20-39, Fig 2, 4].  
The trunk portion of Nohara comprises a concavity, but Nohara does not state the concavity is rounded and in between a first rounded lip and a 2nd rounded lip.
Covi teaches a blown container/preform [0001, 0012, 0031] wherein a support ring (19) phrased as an annular edge is formed such that the outermost edge has a concavity between 2 lips that allows it to be easily handled [0090-0092, 0131, Fig 1, 2, 4-6] and ultimately provides a container that is simple to produce at low cost [0025-0028]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the mold of Nohara and had the support ring include a portion such that 2 lips and a concavity therebetween were formed in the end product, as suggested by Covi, in order to allow the preform/container to be easily handled and provide a container that is simple to produce at low cost. 
Kim teaches a retention structure [0066-0070, Fig 3a-3B, 4A-4C] that all have rounded and curved edges in order to minimize the volume [0075, 0084]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Nohara and had the support ring have 2 rounded lips and a rounded concavity, as suggested by Kim, in order to minimize volume and rounded shapes had proven successful at providing a retention structure. Furthermore, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
As to claim 2, Nohara teaches the trunk support portion is provided continuously along a circumferential direction of the support ring molding portion (the area of (22a, 22b) corresponding to 20 that juts into the mold cavity) [col 4 line 20-39, Fig 2].  
Kim teaches a retention structure in a support ring portion comprising 2 rounded lips (41a-c with 42a and 42b) and a rounded concavity (44)  [0066-0070, Fig 3a-3B, 4A-4C] that all have rounded and curved edges in order to minimize the volume [0075, 0084]. The round concavity can be provided around the entire circumference of the container or discontinuously in a circumferential direction [0071, 0072]. Thus, providing the concavity around the entirety of the circumference or discontinuously are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
As to claim 5, Nohara teaches the trunk support portion is provided at any of a position along the parting line and a position close to the parting line (the area of (22a, 22b) corresponding to 20 that juts into the mold cavity) [col 4 line 20-39, Fig 2].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 4646925) in view of Kim (US 2019/0118989) and Covi (US 2020/0140183), as applied to claims 1, 2, 5 above, and in further view of Mochizuki (US 2004/0258861).
As to claim 3, Nohara does not explicitly state the trunk support portion is provided discontinuously along a circumferential direction of the support ring molding portion.  
Mochizuki teaches a method of making a preform wherein a discontinuous trunk in the preform prevents falling out of the preform during removal as well as deformation [Fig 2a-b, 4, 5 Abstract, 0019-0021, 0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Nohara and made the trunk support portion is provided discontinuously along a circumferential direction of the support ring molding portion, as suggested by Mochizuki, in order to prevent falling out or deformation of the preform. Moreover, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nohara (US 4646925) in view of Kim (US 2019/0118989) and Covi (US 2020/0140183), as applied to claims 1-2, 5 above, and in further view of Hosokoshiyama (US 2021/0039822).
As to claim 4, Nohara does not explicitly state the support ring molding portion is formed in a substantially square shape in plan view, and the trunk support portion is positioned at corners of the support ring molding portion with the substantially square shape.  
Hosokoshiyama teaches a plastic bottle [Abstract] wherein the mouth/neck of the bottle may have a round or square shape [0036]. Thus, the round and square shapes are art recognized equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Nohara and simply substituted the round shape for a square shape in the mold, as suggested by Hosokoshiyama, as both had demonstrated success as plastic containers. Moreover, substituting an art recognized equivalent for another is generally recognized to be obvious, see MPEP 2144.06 II. Furthermore, this feature amounts to a mere change in size or shape, which is generally regarded as obvious, see MPEP 2144.04 IV. 
As the trunk support portion in continuous all the way around the ring, it would be present at the corners of the square shape as well as the sides of the square shape. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARMAND MELENDEZ/Examiner, Art Unit 1742